Order, Supreme Court, New York County (Brenda Soloff, J.), *354entered on or about June 22, 2007, which denied petitioner’s application for a writ of habeas corpus and dismissed the proceeding, unanimously affirmed, without costs.
The petition was improperly brought in a county other than the county of incarceration (see Matter of Hogan v Culkin, 18 NY2d 330 [1966]). Furthermore, petitioner’s challenge to the validity of his criminal conviction may not be raised by way of habeas corpus (see e.g. People ex rel. Grant v Scully, 190 AD2d 543 [1993], appeal dismissed 92 NY2d 946 [1998]), and is merit-less in any event. Concur—Tom, J.P., Saxe, Friedman, Gonzalez and McGuire, JJ.